FOURTH DIVISION
                                                                            Filed: October 19, 2006

No. 1-04-2580




THE PEOPLE OF THE STATE OF ILLINOIS,                  )       Appeal from the Circuit Court
                                                      )       of Cook County, Illinois
                               Plaintiff-Appellee.    )
                                                      )
v.                                                    )       No. 02 CR 11110 (01)
                                                      )
CHARLES GRIFFIN,                               )
                                                    )         Honorable Michael P. Toomin,
                               Defendant-Appellant. )         Judge Presiding


                                MODIFIED UPON REHEARING

       JUSTICE MURPHY delivered the opinion of the court:

       Defendant, Charles Griffin, was convicted of three counts of first degree murder based on

an accountability theory (720 ILCS 5/9-1(a)(3), 5-2 (West 2004)) for the August 2001 shooting

deaths of Khristian Bracy, Terrell Hall, and Nadia James. Griffin was sentenced to natural life

imprisonment on each count, with all counts running concurrently. On appeal, Griffin argues

that: (1) the trial court=s response to a jury question improperly applied the law to the facts and

essentially directed a guilty verdict; (2) the prosecutor made improper statements in rebuttal

closing argument suggesting that the court had already determined the reliability of Griffin=s

statements; and (3) his sentence of life imprisonment is constitutionally disproportionate because

he was a passive participant and was only 17 years old at the time of the crimes.

       For the reasons stated below, we affirm.
1-04-2580


                                       I. BACKGROUND

                                  A. Griffin=s First Confession

       On February 27, 2002, Griffin was in the custody of Chicago police on an unrelated

matter when he gave a statement relating to a robbery and triple homicide. Chicago police

detective Karen Morrissette testified at trial that Griffin told her that a man named Shabaz had

approached Griffin to see if he wanted to do a Alick,@ which he understood to mean a robbery, at

a Adope house.@ Griffin told Shabaz he would, but he already had plans to take his girlfriend to a

movie that day. They planned to perform the robbery the following week.

       The next week, Shabaz approached Griffin and asked whether he was ready to do the

Alick.@ Griffin said that he was ready and waited until Shabaz returned in a brown Chrysler.

Griffin told Shabaz that he would drive the car. Griffin followed Shabaz=s directions to pick up

Little Chris, Shabaz=s cousin. They continued to the alley of 113th Street and South Church

Street, where Shabaz directed him to park in the alley and wait.

       Shabaz and Little Chris left the car and walked to the front of South Church Street until

they were out of sight. They were gone about 15 minutes, and during that time, Griffin heard

five or six gunshots. Shortly after Griffin heard the gunshots, Shabaz returned to the car with a

.357 revolver in one hand and a bag of marijuana in the other. Shabaz and Little Chris got into

the backseat of the car, and Shabaz ordered him to drive away. Little Chris asked Shabaz why

he shot the man and woman in the house. Shabaz responded that he knew them. Shabaz was

upset that Little Chris did not grab the container holding drugs from the house, since it was the

reason they went there.

                                                 2
1-04-2580


       Griffin drove back to the area of West 63rd Street and South Bishop Street. He saw

Shabaz two or three days later. Shabaz asked why Griffin did not come by his house to obtain

his share of the proceeds from the robbery, and Griffin responded that he did not want it.

                                  B. Griffin=s Second Confession

       Assistant State=s Attorney Lisette Mojica testified that she spoke with Griffin at 2:45 a.m.

on February 28, 2002, after detectives advised that Griffin was in their custody. After they

discussed the triple homicide, Mojica gave Griffin four options for memorializing his statement:

(1) an oral statement that Mojica would later write down but that Griffin could not review; (2) a

handwritten statement that Mojica would write down and Griffin could correct and sign; (3) a

statement transcribed by a court reporter; or (4) a videotaped statement. After a three-hour nap,

Griffin decided on a statement that Mojica would transcribe and Griffin would sign. Mojica

testified that after she wrote the statement, she and Griffin went through it line by line, and

Griffin made corrections. Griffin signed the bottom of each page after the entire statement had

been read to him.

       Griffin=s second statement was substantially similar to his statement to detectives.

According to this statement, when Shabaz initially approached Griffin about doing a robbery,

Griffin and Shabaz agreed that Shabaz=s cousin, Little Chris, would go inside the house with

Shabaz and that they would steal money, marijuana, and cocaine. Griffin and Shabaz agreed that

Griffin would be the driver to and from the robbery. Griffin would also look out for police while

Shabaz went inside 11346 South Church Street. They also agreed that Griffin would get a share

of what was stolen during the robbery. Griffin knew that Shabaz planned to use a gun because

                                                  3
1-04-2580


Shabaz told him he was getting the gun.

       The second statement also specifies that on August 18, 2001, Shabaz picked Griffin up in

a brown Chrysler and asked if he was ready to go. Griffin got into the driver=s seat and went to

pick up Little Chris. When they arrived, Griffin drove past the front of 11346 South Church

Street. Shabaz told Griffin to wait in the back until he and Little Chris returned. Griffin pulled

in the alley behind the house, turned off the lights, and kept the car in park with the engine

running. When Shabaz and Chris left the car, Griffin saw that Shabaz had a chrome-colored .357

revolver.

       Griffin waited in the car for 10 to 15 minutes while he kept a lookout for police or

anyone else who might come down the alley during the robbery. Griffin did not see any police

while he waited, but if he had, he would have left. While he was waiting, Griffin heard about

four gunshots one minute before Shabaz and Little Chris returned to the car.

       At West 63rd Street and Bishop Street, as Griffin was getting out of the car, Shabaz told

him to meet him at his sister=s. Griffin did not go, and three days later he saw Shabaz, who

asked why Griffin never went to his sister=s house to get his share of the robbery proceeds.

                                     C. Verdict and Sentence

       No witnesses controverted the testimony of Morrissette and Mojica, and at trial, Griffin

did not present any evidence. On June 4, 2004, a jury returned a verdict of guilty of first degree

murder of all three victims. On August 2, 2004, Griffin was sentenced to natural life, concurrent

on the three counts.

                                          II. ANALYSIS

                                                 4
1-04-2580


                             A. Trial Court=s Response to Jury Question

        Griffin first argues that he was denied his constitutional right to an impartial jury and fair

trial when the trial judge improperly applied the law to the facts of the case and essentially

directed the jury to find defendant guilty on all three counts of murder. During deliberations, the

jury sent out a note asking, AIs the defendant >legally responsible= of felony murder if he didn=t

know about the weapon until directly after the murders?@ The trial court responded, AThe

defendant could be found guilty of felony murder based upon residential burglary even if he did

not know about the weapon until directly after the murder.@

        To preserve a question for appellate review, both a trial objection and a written posttrial

motion raising the issue are required. People v. Pinkney, 322 Ill. App. 3d 707, 715 (2000). A

general contention in a motion for a new trial that the trial court erred in giving and refusing

instructions is not sufficient to inform the court of its error. Pinkney, 322 Ill. App. 3d at 715.

Griffin=s suggestion to the trial court that it respond to the jury=s first question by instructing it to

continue deliberations is a Areasonable indication of an objection@ necessary to preserve an error.

People v. Pankey, 58 Ill. App. 3d 924, 926 (1978). However, Griffin=s general contention in his

motion for new trial that the trial court erred in giving instructions on behalf of the State and

over defendant=s objection was insufficient to inform the court of its alleged error. See Pinkney,

322 Ill. App. 3d at 715. Griffin also failed to dispute the court=s conclusion that the first jury

question presented an issue of law.

        However, the right to a fair trial by an impartial jury is considered to be so basic as to

warrant application of the plain error rule. People v. Gregory, 184 Ill. App. 3d 676, 680 (1989).

                                                    5
1-04-2580


Because Griffin argues that the trial court=s response to the jury=s first question denied him of his

right to an impartial jury and a fair trial, we will review for plain error, despite waiver of this

issue.

         A judge has wide discretion in deciding whether to respond to a jury question. People v.

Boose, 256 Ill. App. 3d 598, 604 (1994). However, a trial court has a duty to provide

instructions when the jury has posed an explicit question or requested clarification on a point of

law arising from facts about which there is confusion. People v. Pulliam, 176 Ill. 2d 261, 285

(1997). The trial court must refuse to answer a question presented by the jury if an answer

would express the court=s opinion on the evidence or would probably direct a verdict. People v.

Gray, 346 Ill. App. 3d 989, 993 (2004).

         The trial court=s response to the jury question was a direct answer to the question posed.

The court simply related the law of felony murder, residential burglary, and accountability.

Being armed with a firearm is not an element of residential burglary (see 720 ILCS 5/19-3 (West

2004)), so under a legal accountability theory (720 ILCS 5/5-2(c) (West 2004)), a defendant can

be found guilty of felony murder based on residential burglary even if he or she did not know

about the weapon before the commission of the crime. See People v. Klebanowski, 221 Ill. 2d

538 (2006).

         Furthermore, the trial court did not apply that law to the evidence or instruct the jury on

how to do so. See People v. Curtis, 354 Ill. App. 3d 312, 322 (2004). It remained the jury=s task

to apply that law to the evidence and to determine Griffin=s guilt. Gray, 346 Ill. App. 3d at 993.

We reject Griffin=s argument that the trial court improperly concluded that he was guilty under

                                                   6
1-04-2580


the factual scenario presented by the jury=s note or that the law Arequired@ guilty findings

irrespective of whether Griffin was aware of the gun. The trial court said that Griffin Acould,@ a

word that suggests the conditional or a possibility, be found legally responsible, not that he

Ashould@ or Amust,@ words that suggest a directive or mandate.

       Griffin does not dispute that this statement of law is correct. Instead, he claims that the

trial court=s response undermined his contention throughout closing argument that Shabaz forced

him to participate in the crimes. First, there was no evidence presented at trial to support

Griffin=s argument that he was forced to participate. Griffin=s own confession supports the

conclusion that he willingly acted as a lookout and getaway driver. Second, the trial court=s

statement of law would still apply even if Shabaz had in fact forced Griffin. Because the trial

court stated that Griffin Acould@ be found guilty, its response left the question of whether Shabaz

forced Griffin to be determined by the jury. Furthermore, the court=s response did not imply that

the State was not required to prove all of the elements of residential burglary, felony murder, and

accountability beyond a reasonable doubt.

       We find Griffin=s cited cases, People v. Tomes, 284 Ill. App. 3d 514 (1996), People v.

Dennis, 181 Ill. 2d 87 (1998), and People v. Banks, 281 Ill. App. 3d 417 (1996), distinguishable.

In Banks, the defendant was convicted of criminal trespass to residence. Banks, 281 Ill. App. 3d

at 421. The father of the defendant=s 17-year-old friend testified that he told the defendant that

he was not allowed in the house unless invited by a parent, but the defendant testified that the

daughter gave him permission to enter the home. During jury deliberations, the jury sent out a

question asking whether the 17-year-old, a minor, had the authority to give permission to enter

                                                 7
1-04-2580


her parents= home. The trial court responded that, as a matter of law, authorization for the

defendant to enter the house that day could only come from the parents. This response decided a

crucial fact for the jury and had the effect of directing a verdict of guilty because the only

question before the jury was whether the entry was authorized. Banks, 281 Ill. App. 3d at 422.

Unlike in Banks, where the judge assumed the father=s version of events was true when it

answered the jury=s question, the trial court here did not assume either the State=s or Griffin=s

version of events as true. Instead, the court left the factual issues for the jury to decide.

       In Tomes, the defendant was charged with attempted first degree murder and aggravated

discharge of a firearm. Tomes, 284 Ill. App. 3d at 516. During deliberations, the jurors sent a

note to the judge stating they had reached a verdict on the aggravated discharge of a firearm but

that they were split on the other charge. They asked if the charge of aggravated discharge of a

firearm could Astand on itself.@ The trial court=s response was to Acontinue to deliberate on the

charge of attempt first degree murder,@ and the jury found the defendant guilty of both counts.

The judge=s response had the effect of directing a verdict of guilty as to attempted murder

because the jury was instructed not only to continue its deliberation, but to deliberate on the

charge of attempted murder. Tomes, 284 Ill. App. 3d at 519. Unlike in Tomes, the trial court did

not direct the jury to do anything when it responded to its question. In addition, in Tomes, the

implications available to the jury as a result of the judge=s response were that: (1) the verdict of

guilty of aggravated discharge of a firearm could not Astand on itself,@ and (2) the jurors should

resolve their indecision on the attempted murder charge against the defendant. Here, the only

implication that the jurors were left with was that they could find Griffin guilty of felony murder

                                                   8
1-04-2580


based on residential burglary even if he did not know about the gun before the crimes.

       Finally, in Dennis, the defendant was charged with armed robbery on a theory of

accountability. Dennis, 181 Ill. 2d at 89. In responding to a jury question concerning when the

armed robbery had ended, the court responded that Ayou may consider the period of time and

activities involved in escaping to a place of safety.@ Dennis, 181 Ill. 2d at 106. The court=s

response had the effect of expanding the offense of armed robbery because the rule articulated by

the court applied to felony murder and was inapplicable for accountability purposes. Dennis,

181 Ill. 2d at 107. Dennis is inapposite because Griffin does not dispute that the trial court gave

a correct statement of the law in its response.

       For the reasons stated above, we find that the trial court did not abuse its discretion.

                         B. Prosecutor=s Comments in Closing Argument

       Griffin contends that two comments made by the prosecutor during closing arguments

denied him a fair trial. During rebuttal, the prosecutor said that Griffin=s handwritten statement,

as memorialized by Mojica, Ais evidence because it=s admitted by Court because it=s reliable

because you should consider it.@ The prosecutor said later in his closing argument, AYou

wouldn=t get this if it was improper.@ As a preliminary matter, although Griffin argues that the

prosecutor=s comments suggested that Griffin=s Astatements@ were proper, the prosecution was

referring only to the statement that was memorialized by Mojica (AThis statement, nine

pages***@), not the separate oral confession that Detective Morrissette described.

       As explained above, to preserve a question for appellate review, both a trial objection and

a written posttrial motion raising the issue are required. Pinkney, 322 Ill. App. 3d at 715.

                                                  9
1-04-2580


Although in his motion for new trial Griffin referred generally to Aprejudicial inflammatory and

erroneous statements@ in the prosecution=s closing arguments, he did not make a

contemporaneous objection during the closing argument. Accordingly, Griffin waived this

argument.

       Griffin claims that we should address his argument under the fundamental rights prong of

the plain error test. 134 Ill. 2d R. 615(a). Nonpreserved errors may be reviewed on appeal if the

evidence is closely balanced or where the errors are of such a magnitude that the defendant was

denied a fair and impartial trial. People v. Nieves, 192 Ill. 2d 487, 502-03 (2000).

       A reviewing court will not reverse a jury=s verdict based on improper remarks made

during closing arguments unless the comments resulted in substantial prejudice to the defendant

and constituted a material factor in his conviction. People v. Alvine, 173 Ill. 2d 273 (1996). It is

well settled that prosecutors enjoy wide latitude in closing arguments, and the scope of

permissible arguments rests within the sound discretion of the trial court. People v. Walker, 262

Ill. App. 3d 796, 804 (1994).

       We do not find that the alleged errors are of such a magnitude that Griffin was denied a

fair and impartial trial. Indeed, one reasonable interpretation of the prosecution=s reliability

comment is that he was drawing an inference on the court=s reason for admitting the statement,

i.e., that it was reliable. It does not necessarily follow that the court found that the statement was

reliable. In addition, when the second comment (AYou wouldn=t get this if it was improper@) is

placed in context, it is clear that the prosecutor was not suggesting that the trial court already

deemed the statement proper. Instead, the prosecutor explained the reason Mojica handwrote the

                                                  10
1-04-2580


statement herself: if it was illegible or did not comply with Miranda rules, it would not reach the

jury.

        Furthermore, comments made in closing argument must be considered in context by

examining the entire closing arguments of both the State and the defendant. People v. Kliner,

185 Ill. 2d 81, 154 (1998). The State may respond to comments by defense counsel that clearly

invite a response. Kliner, 185 Ill. 2d at 154. Reviewed in context, the prosecutor=s rebuttal

argument that the handwritten statement Ais evidence because it=s admitted by Court because it=s

reliable because you should consider it@ responded to several of defense counsel=s remarks,

including that the assistant State=s Attorney wrote the statement so she could ensure that the facts

matched the elements of felony murder and that she manufactured the statement about Griffin

seeing a gun. Griffin=s suggestion that the assistant State=s Attorney and the detective were

dishonest in relation to Griffin=s confessions invited the prosecutor=s response.

        Even if there were an error, however, it would be harmless because the jury was

instructed that closing arguments should be confined to the evidence and reasonable inferences

to be drawn therefrom and that closing arguments are not evidence. People v. Walker, 230 Ill.

App. 3d 377, 399 (1992). Instructions of this sort decrease the likelihood that improper remarks

in the prosecutor=s closing argument rose to the level of plain error. People v. Bratton, 178 Ill.

App. 3d 718, 726 (1989).

        Furthermore, an additional instruction clarified the jury=s role in assessing both of

Griffin=s confessions: AYou have evidence that the defendant made statements relating to the

offenses charged in the indictment. It is for you to determine what weight should be given to the

                                                 11
1-04-2580


statements. In determining the weight to be given to a statement, you should consider all of the

circumstances under which it was made.@

       People v. Monroe, 95 Ill. App. 3d 807 (1981), which Griffin relies on in support of his

argument that the prosecutor=s comments improperly suggested that the judge already

determined his statements to be reliable, is distinguishable. In Monroe, the defendant introduced

evidence that police might have hit him during questioning and that police failed to follow

procedures for questioning juveniles. In closing arguments, defense counsel used this evidence

to raise doubts as to whether the defendant=s confession was made or was credible. In rebuttal,

the prosecution argued that if there had been a violation, Asomething would have been done

about it.@ The prosecutor further argued that A[i]t is not your duty to be concerned about any

legal violations that may or may not have occurred@ and that if the defendant=s rights had been

violated, the judge would have Ataken care of@ them. On appeal, the court found that the

prosecutor unfairly and incorrectly implied that the jury should not concern themselves with the

manner in which the confession was obtained. Monroe, 95 Ill. App. 3d at 816.

       Contrary to Griffin=s argument, Monroe is inapplicable. In Monroe, the prosecutor said

outright that it was not the jury=s duty to evaluate legal violations and that if any had occurred,

the judge would have taken care of them. Furthermore, the prosecutor made one of these

statements at least four times, and defense counsel objected every time. Here, the prosecutor

said once that the written statement Ais evidence because it=s admitted by Court because it=s

reliable because you should consider it.@ As explained above, this one unobjected-to comment

does not necessarily suggest that the court already determined the statement=s reliability. Even if

                                                 12
1-04-2580


it did, however, it would only constitute an implication and not the numerous outright statements

that were found erroneous in Monroe.

       People v. Mulero, 176 Ill. 2d 444 (1997), which Griffin cites in his motion to cite

additional authority, is also inapplicable. In Mulero, the court found prejudicial a prosecutor=s

argument that the defendant pled guilty only because her pretrial motion to suppress her

confession was unsuccessful. Here, the prosecutor=s comments did not suggest a purported

pretrial motion to suppress. Furthermore, in Mulero, the defendant actually exercised her

constitutional right to remain silent, unlike Griffin, who did not exercise that right.

       Accordingly, we find no error in the prosecutor=s comments in closing. Nor do we find

that the evidence was so Aclosely balanced@ as to invoke the second prong of the plain error rule.

Griffin gave two confessions, and the one made to Detective Morrissette was not even

implicated in the two comments in question. Furthermore, while Griffin asserted in closing

argument that Shabaz forced him into the crime scheme, no evidence adduced at trial supported

that argument.

       In addition, because we find that the prosecutor=s comments were not improper, we reject

Griffin=s argument that these instances of alleged prosecutorial misconduct are evidence of

ineffective assistance of counsel.

                            C. Mandatory Application of Life Sentence

       Finally, Griffin argues that the multiple-murder sentencing statute, section 5-8-1 of the

Unified Code of Corrections (730 ILCS 5/5-8-1(a)(1)(c)(ii) (West 2004)), which requires the

imposition of the sentence of life imprisonment without discretion or consideration of other

                                                 13
1-04-2580


mitigating factors, violated the proportionate penalties clause of the Illinois Constitution (Ill.

Const. 1970, art. I, '11). Griffin claims that the sentence is disproportionate as applied to him

because he was 17 years old at the time of the offense, did not intend the murders, and was a

passive participant in the scheme.

        Whether a statute is constitutional is a question of law that the appellate court reviews de

novo. People v. Jackson, 358 Ill. App. 3d 927, 933 (2005).

        Statutes are presumed to be constitutional, and the party challenging the statute bears the

burden of proving its invalidity. People v. LaPointe, 88 Ill. 2d 482 (1981). Moreover, the

legislature has discretion to prescribe penalties for described offenses. People v. Taylor, 102 Ill.

2d 201, 208 (1984). This discretion necessarily includes the power to prescribe mandatory

sentences, even if the mandatory sentences restrict the judiciary=s discretion in imposing

sentences. People v. Davis, 177 Ill. 2d 495, 501 (1997).

        Griffin relies upon People v. Miller, 202 Ill. 2d 328 (2002), in support of his contention

that section 5-8-1 is unconstitutional as applied to him. In Miller, the 15-year-old defendant was

charged with two counts of first degree murder based on accountability and transferred to be

prosecuted as an adult. He was convicted of both counts and sentenced to 50 years=

imprisonment after the trial court found that section 5-8-1 was unconstitutional as applied to

him. The Illinois Supreme Court agreed and held that the convergence of the accountability

statute, the transfer statute, and section 5-8-1 eliminated the trial court=s ability to consider

mitigating factors, such as the defendant=s age or level of culpability. Miller, 202 Ill. 2d at 341.

The court found that this was particularly harsh and unconstitutionally disproportionate as

                                                  14
1-04-2580


applied to the 15-year-old defendant, who only had a minute to contemplate his decision to

participate in the incident and stand as a lookout. Miller, 202 Ill. 2d at 341.

        The narrow rule articulated in Miller does not apply to Griffin. First, Miller limited its

holding to juvenile defendants. Griffin, at 17 years old, was not a juvenile at the time, so the

juvenile transfer statute, one of the three statutes that Aconverged@ in Miller, does not apply.

Although Griffin relies on the involvement of a third statute, the felony murder provision of the

first degree murder statute, the key to the juvenile transfer statute in Miller was the Along-

standing distinction made in this state between adult and juvenile offenders.@ Miller, 202 Ill. 2d

at 341. See People v. McCoy, 337 Ill. App. 3d 518, 525 (2003) (holding that Miller does not

apply to a 19-year-old defendant convicted of murder based on a theory of accountability).

Moreover, the Miller court noted that Illinois courts have upheld the application of the statute Ato

juvenile principals and adult accomplices.@ (Emphasis added) Miller, 202 Ill. 2d at 337. Griffin

acknowledges that at the time of the crime, he was an adult for criminal justice purposes. While

Roper v. Simmons, 543 U.S. 551, 161 L. Ed. 2d 1, 125 S. Ct. 1183 (2005), acknowledges a

greater rehabilitative potential for youthful offenders, it applies to the imposition, not of a life

sentence, but of the death penalty, for offenders who are under 18 at the time of the offense.

        In addition, the evidence shows that Griffin and Shabaz agreed that Shabaz and Little

Chris would go inside the house and that the two would steal money, marijuana, and cocaine

from the people who lived there. This level of participation is a far cry from the Apassively

accountable@ defendant in Miller. There, the defendant had no role in the planning of the crime

and had no apparent knowledge of what crime was to take place. Furthermore, the defendant in

                                                  15
1-04-2580


Miller had a minute to contemplate his decision until the shooting occurred and ran after he

heard the shots. Griffin, on the other hand, had a full week to contemplate whether to act as the

lookout and getaway driver for the robbery. He also sat in the car, with the engine running, for

10 to 15 minutes as he watched out for police and waited for Shabaz and Little Chris to complete

the robbery and return. He continued to wait even after he heard gunshots and then drove the

two from the crime scene. Therefore, we reject Griffin=s argument that he was only a Apassive

participant@ in the scheme. Contrary to Griffin=s argument, we also decline to speculate based on

the jury=s questions that they Aapparently credited@ his claim that he was unaware that Shabaz

planned to enter the house while armed with a gun.

       In People v. Winters, 349 Ill. App. 3d 747 (2004), the defendant, who was 18 at the time

of the crime, was convicted of two counts of first degree murder under a theory of accountability

and sentenced to life imprisonment. The Winters defendant, like Griffin, claimed that section 5-

8-1 was unconstitutional as applied to him under Miller because he was a Ayoung@ adult offender

who played a passive role in the crime. The court, however, rejected the defendant=s claim and

held that Miller did not apply because the 18-year-old defendant was not a juvenile. Winters,

349 Ill. App. 3d at 750. In addition, Winters noted that courts upholding section 5-8-1 against

constitutional challenges under a theory of accountability have held that an adult defendant=s

degree of participation is irrelevant, regardless of whether the defendant is the perpetrator or the

accomplice. Winters, 349 Ill. App. 3d at 751. Similarly, an accomplice=s degree of participation

is irrelevant whether he is an active or passive participant. Winters, 349 Ill. App. 3d at 751.

Therefore, even if Griffin had been a Apassive participant@ in the crime, it would be irrelevant.

                                                 16
1-04-2580


                                      III. CONCLUSION

      For the foregoing reasons, we affirm the decision of the trial court.

      QUINN P.J., and GREIMAN, J., concur.




                                               17